Citation Nr: 1428471	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 2008 Board decision that denied the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for service connection for residuals of shrapnel fragment lodged in T5 involving Muscle Groups (MG) XX and XXIII.

2.  Whether there was CUE in a June 2008 Board decision that denied the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for a 40 percent disability rating for residuals of shrapnel fragment lodged in T5 involving MG XX and XXIII.

3.  Whether there was CUE in a March 2006 rating decision that denied entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C. § 1114(s)(1).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In addition, in January 2011, the Veteran alleged CUE with a Board decision dated in June 2008 as to specified issues.    


FINDINGS OF FACT

1.  In a decision dated in June 2008, the Board denied the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for service connection for residuals of shrapnel fragment lodged in T5 involving Muscle Groups (MG) XX and XXIII; and entitlement to an effective date earlier than June 5, 1995, for a 40 percent disability rating for residuals of shrapnel fragment lodged in T5 involving MG XX and XXIII.

2.  The record does not establish that any of the correct facts as they were known at the time were not before the Board in July 2008, or that the Board incorrectly applied statutory or regulatory provisions in effect at that time such that the outcome of the claim would have been manifestly different but for the error.  

3.  A March 2006 rating decision granted entitlement to a TDIU but did not grant entitlement to SMC at the housebound rate, which was upheld in an August 2011 statement of the case.

4.  The March 2006 rating decision did not award entitlement to SMC at the housebound rate for a total rating plus additional disabilities independently ratable at 60 percent or more because it found that his service-connected disabilities were all rated under the "musculoskeletal body system" and that the Veteran was precluded from maintaining substantial gainful employment due to his service-connected back disorder as well as service-connected physical complications due to multiple shell fragment wounds.  

5.  Were it not for these errors, entitlement to SMC at the housebound rate due to a total rating plus additional disabilities independently ratable at 60 percent or more would have been warranted on the date that the Veteran was awarded entitlement to a TDIU.  


CONCLUSIONS OF LAW

1.  The July 2008 Board decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).  

2.  There was CUE in the March 2006 rating decision which failed to award entitlement to SMC at the housebound rate.  38 U.S.C.A. § 5109A (West 2002); 38 U.S.C.A. §§ 311, 1114(s) ; 38 C.F.R. § 3.350(i).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

The provisions of the VCAA do not apply to a claim based on a previous decision having been the result of CUE, and will not be further discussed.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).


CUE in the June 2008 Board Decision

In correspondence dated in January 2011, the Veteran's attorney requested a revision of the Board's July 2008 decision which denied the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for service connection for residuals of shrapnel fragment lodged in T5 involving Muscle Groups (MG) XX and XXIII, as well as denied the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for a 40 percent disability rating for residuals of shrapnel fragment lodged in T5 involving MG XX and XXIII.

The attorney's argument is that VA was not in possession of the Veteran's complete service treatment records upon the adjudication of his initial rating decisions in April 1970 and June 1970, at which time he was service connected for symptomatic shrapnel wound of the right scapula, MG I, mid portion, rated as 10 percent disabling; shrapnel wound of the lumbodorsal fascia with some involvement of the mesial superior aspect of the left buttock, rated as 10 percent disabling; a shrapnel wound of the right lateral posterior calf, MG XI, rated as 10 percent disabling; an asymptomatic scar, residual of shrapnel wound, of the right lower back, MG XX, rated as noncompensable; asymptomatic scars, residual of shrapnel wound, on the lateral aspect of the right lower hip opposite buttock, MG XIV, and scars of the posterior right thigh, MG XIII, rated as noncompensable; an asymptomatic scar residual of shrapnel wound on the right flank, MG XIV, rated as noncompensable; a scar behind the right ear, rated as noncompensable; a scalp scar, rated as noncompensable; a scar, residual of shrapnel wound, on the medial aspect of the upper right arm, rated as noncompensable; and a scar on the medial aspect of the left upper calf.  Significantly, these April 1970 and June 1970 rating decisions which granted entitlement to service connection and assigned initial ratings were based on the available service treatment records as well as the results of a March 1970 VA examination report which described the current state of the Veteran's various wounds in detail.  In addition, the June 1970 rating decision was based on testimony and evidence obtained during a personal hearing before the rating board.   Timely notices of disagreement were not filed in response to either the April 1970 or June 1970 rating decisions.  

Rather, the Veteran's complete service treatment records, to include hospitalization records from May 1968 to July 1968, were obtained from the National Personnel Records Center (NPRC) in February 1988.  The Veteran's attorney argues that upon VA's receipt of these records, which revealed "the true nature and extent of Veteran's in-service injuries," VA had a duty to reopen the claim and reevaluate the injuries from the original effective date on the basis of the entire record.  The attorney argues that some of the Veteran's wounds were initially assigned noncompensable ratings in April 1970 and June 1970 because only some of his service treatment records were in VA's possession at those times, and therefore they should have been reopened and/or reconsidered under 38 C.F.R. § 3.156(c).  

However, the RO did not automatically reopen or reconsider the Veteran's various claims, last adjudicated in 1970, upon the submission of his additional service treatment records in February 1988.  In October 1994, the Veteran filed a claim for CUE in the June 1970 rating decision, specifically alleging that there was error made in the RO's application of the diagnostic codes.  In a December 1994 rating decision, the RO found that the April 1970 and June 1970 rating decisions were clearly and unmistakably in error in failing to grant a 10 percent evaluation for a moderate muscle injury of the abdominal wall muscles which resulted in a rib fracture and retained metallic fragment.  The Veteran filed a notice of disagreement in January 1995, and filed a substantive appeal to the Board in March 1995.  However, on June 5, 1995, the RO received correspondence from the Veteran specifically requesting to reopen and reconsider the June 1970 rating decision based on the new material evidence; specifically, the additional service treatment records added to the record in February 1988.  Significantly, the Veteran's June 5, 1995, correspondence was accompanied by a May 1995 letter from a private physician whom the Veteran had contacted to obtain a statement concerning the nature and severity of his shrapnel wounds.  The private physician indicated that the location and nature of the Veteran's various wounds would have affected additional muscle groups.  

In a September 1999 rating decision, service connection for shrapnel fragment lodged in T6 (later identified as T5 and involving MG XX and MG XXIII) was granted, and a 10 percent disability rating assigned with an effective date of June 5, 1995, the date the private physician's May 1995 letter was received by VA.  The disability rating was finally decided in a December 2004 Board decision.

Likewise, service connection for shrapnel fragment lodged in T6 (later identified as T5) with loss of motion, was granted in a May 2000 rating decision and assigned a 10 percent disability rating effective from June 5, 1995.  

In June 2000, the Veteran disagreed with the disability rating assigned for the shrapnel fragment lodged in T6 with loss of motion.  The disability rating was also finally decided in a December 2004 Board decision.

On October 29, 2003, the RO received correspondence from the Veteran in which he contended that the effective date for service connection for all his service-connected disabilities should be January 23, 1969, the day following his separation from active duty service.  

An August 2003 Board decision granted the veteran a separate rating for vertebral deformity at T5 under previous Diagnostic Code 5285.  38 C.F.R. § 4.71a.  A February 2004 rating decision was issued implementing the Board determination and assigning an effective date of June 5, 1995.  The Veteran filed a timely notice of disagreement with the effective date in June 2004, and the case came before the Board in June 2008.  In this June 2008 decision, the decision with which the Veteran now alleges CUE, the Board held that the Veteran's October 2003 attempts to obtain earlier effective dates than those already assigned for the award of service connection for residuals of shrapnel fragment lodged in T5 involving MG XX and XXIII and those with loss of motion were legally precluded.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In addition, the Board held that  earlier effective dates for the veteran's respective 40 percent, 20 percent and separate 10 percent disability ratings for the various residuals of a shrapnel fragment lodged in T5 are not warranted as the current ratings are effective to the date service connection has been established.

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d).

3.  Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied. Such a determination must be based on the record and the law that existed at the time of the decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Considering all of the above, the Board finds that the June 2008 Board decision did not contain CUE in denying the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for service connection for residuals of shrapnel fragment lodged in T5 involving Muscle Groups (MG) XX and XXIII, and his claim of entitlement to an effective date earlier than June 5, 1995, for a 40 percent disability rating for residuals of shrapnel fragment lodged in T5 involving MG XX and XXIII.

The crux of the Veteran's argument is that, pursuant to 38 C.F.R. § 3.156(c), when the RO acquired the Veteran's additional service treatment records in February 1988, it had a duty to reopen the claim and evaluate the Veteran's shrapnel injuries from the original effective date on the basis of the entire record.  The Board agrees that, pursuant to § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  However, the Veteran's CUE argument assumes that the additional service treatment records acquired in February 1988, when considered with the entire record as it existed at that time, would have definitively resulted in the Veteran receiving his current level of compensation for each muscle group.  Indeed, in his January 2011 motion, the Veteran's attorney emphasized that the service treatment records acquired in February 1988 "revealed the true nature and extent of Veteran's in-service injuries" and "revealed significant injuries due to projectiles, which required close adherence to VA regulations in applying the correct diagnostic codes and the correct level of impairment for each unique muscle group."  In effect, the Veteran is arguing that the additional service treatment records acquired in February 1988, alone, would have warranted the awards of service connection and higher disability ratings that he eventually obtained in September 1999 and later decisions, and that such entitlement would have arisen prior to June 5, 1995, but for the error.  

However, that simply is not the case.  Clear documentation of the Veteran's injuries was of record and considered by the RO at the time of the 1970 rating decisions.  Although the Veteran's complete service treatment records were not available at that time, the report of a March 1970 VA examination detailed the size, nature, and location of his scars; the extent of any sensory or strength loss; and range of motion findings. The examination report also included a detailed medical history as described by the Veteran himself.  A review of the additional service treatment records obtained in February 1988 does not reveal evidence which would have manifestly changed the outcome of the 1970 decisions.  

Rather, the Board emphasizes that the September 1999 rating decision and subsequent decisions relied on the May 1995 private physician letter received by VA on June 5, 1995.  Indeed, this correspondence was written after an examination of the Veteran in March 1995 and provided a detailed opinion as to which muscle groups and vertebrae were affected by the Veteran's various shrapnel wounds.  The subsequent decisions cited and relied on this report in awarding subsequent grants of service connection and higher evaluations.  It was the analysis provided in the May 1995 private physician letter, not the additional service treatment records obtained in February 1988, which provided the evidence relied on by the RO in awarding service connection and higher disability evaluations.  As such, June 5, 1995, the date of receipt of this evidence, was the appropriate effective date to be assigned.  

Given the above analysis, the Board finds that the earlier findings by the Board that the effective dates prior to June 5, 1995, were not warranted were tenable ones and cannot be said to constitute an error about which reasonable minds could not differ.  See 38 C.F.R. § 20.1403; Damrel, supra. 

In light of the foregoing, the Board finds that the Veteran has not established that the statutory and regulatory provisions extant at the time were incorrectly applied or the correct facts, as they were known at the time, were not before the Board in June 2008.  See 38 C.F.R. § 20.1403(a); Fugo, supra.  Moreover, the Veteran has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  An incomplete record, factually correct in all other respects, is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Accordingly, the Board concludes that there was no CUE in the June 2008 Board decision denying entitlement to effective dates prior to June 5, 1995.

CUE in the March 2006 Rating Decision

The Veteran also alleges that there was CUE in a March 2006 rating decision that awarded entitlement to a TDIU but did not award entitlement to SMC at the housebound rate pursuant to 38 U.S.C. § 1114(s)(1) for total disability plus additional disabilities independently ratable at 60 percent or more.  Specifically, the Veteran argues that he is eligible for SMC at the housebound rate since he has a single service-connected disability rated as 100 percent disabling and additional service-connected disability(ies) involving a different bodily system that are independently rated at 60 percent.  

As discussed above, previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, " (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The United States Court of Appeals for the Federal Circuit has held that in order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

A breach of a duty to assist cannot constitute CUE and "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

Turning to the specific legal provisions governing the Veteran's claim, the Board notes that SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.

Of particular relevance to this appeal, subsection 1114(s) benefits are not available to a Veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  Nevertheless, the Court has recently held that a TDIU may satisfy the total rating element under section 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disorders.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes).  

Specifically, the record here reflects that the Veteran was assigned a TDIU rating, effective June 15, 2005, based on the occupational impairment associated with his low back disorder.  The Board concedes that the March 2006 rating decision which granted entitlement to a TDIU found that the Veteran suffered from severe, chronic back pain and other physical complications due to shrapnel injuries which affected his ability to work.  However, a review of the evidence of record reveals medical opinions and other documents provided by the Veteran which indicated that his service-connected disability of the thoracic spine alone rendered him unemployable.  First, in the Veteran's October 2005 application for a TDIU, he listed "shrapnel in vertebrae T-5" as the only service-connected disability which prevented him from securing or following a substantially gainful occupation.  In addition, a July 2005 VA treatment note indicated that the Veteran was unemployable due to his severe thoracic back pain alone.  Additionally, a January 2006 VA examination indicated that the only service-connected condition which affected the Veteran's function was his thoracic back pain, and that the Veteran had to quit his job because he was unable to do the amount of driving and prolonged sitting involved due to back pain.  As such, under Buie, the Veteran has met the threshold element of section 1114(s) based upon his TDIU rating.  

The Veteran has also satisfied the remaining requirement for SMC at the housebound rate by demonstrating that he has additional service-connected disabilities, which are anatomically distinct from his thoracic spine disorder and independently ratable at 60 percent or above.  These additional service-connected disabilities include shrapnel wound of the lumbodorsal fascia, with some involvement of the mesial superior aspect of the left buttock, rated as 50 percent disabling; symptomatic shrapnel wound of the right scapula, rated as 40 percent disabling; shrapnel wound of the right lateral posterior calf muscle, rated as 10 percent disabling; scar residuals of shrapnel wound of the right flank muscle, rated as 10 percent disabling; superficial scar of the left buttock, rated as 10 percent disabling; superficial scar of the right scapula, rated as 10 percent disabling; residuals of a right scapula fracture, rated as noncompensable; fracture of the right 6th rib, rated as noncompensable; scar residuals of shrapnel wound on the lateral aspect of the right lower hip opposite the buttock, rated as noncompensable; scar residuals of shrapnel wound of the right lower back, rated as noncompensable; scar of the scalp, rated as noncompensable; scar behind the right ear, rated as noncompensable; scar residuals of shrapnel wound on the medial aspect of the right upper arm, rated as noncompensable; scar on the medial aspect of the right upper arm, rated as noncompensable; scar on the medial aspect of the left upper calf, rated as noncompensable; and meralgia paresthetica of the left thigh, rated as noncompensable.  

Parenthetically, the Board notes that it has combined the above disabilities in accordance with the provisions of 38 C.F.R. § 4.25.  These provisions direct that that, when determining a Veteran's overall disability rating, his individual service-connected disorders will be arranged in the order of severity, beginning with the most disabling, and then combined (not simply added up) using Table I (the "combined ratings table").  Id.  Significantly, when a partial disability results from disease or injury of both arms or both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added, not combined, before proceeding with further combinations.  38 C.F.R. § 4.26 (2013).  The bilateral factor will be applied before other combinations are made.  Moreover, the rating assigned for paired disorders, including the bilateral factor, in this section will be treated a single evaluation for the purpose of arranging in order of severity for all further combinations.  Id.  

Combining the Veteran's service-connected disabilities, sans his thoracic spine disorder, under the provisions of Table I has yielded a rating of at least 80 percent for every period on appeal since June 30, 1999 (the effective date of service connection for superficial scars of the left buttock and right scapula).  38 C.F.R. § 4.25.  

For the foregoing reasons, the Board finds that the Veteran currently meets the requirements of subsection 1114(s) based upon his TDIU rating, which, as detailed above, stems from a single service-connected thoracic spine disorder, and his separate service-connected disabilities, which are collectively rated as not less than 60 percent disabling under the combined rating table.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. §§ 3.350, 4.25.  Moreover, the Board finds that the section 1114(s) requirements have been satisfied since June 15, 2005 (the effective date of entitlement to a TDIU), and, thus, that a grant of SMC at the housebound rate is warranted effective that date.  Id.; Buie, 24 Vet. App. at 250-51; Bradley, 22 Vet. App. at 293.  In arriving at this conclusion, all reasonable doubt has been settled in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

The March 2006 rating decision granted entitlement to a TDIU but did not grant entitlement to SMC at the housebound rate.  The RO's August 2011 statement of the case indicated that the Veteran was not entitled to SMC at the housebound rate because all of his service-connected disabilities were rated under the same "musculoskeletal body system" and because the Veteran was precluded from maintaining substantial gainful employment due to his service-connected back disorder as well as service-connected physical complications due to multiple shell fragment wounds.  However, the Board emphasizes that although the Veteran's various service-connected disabilities are all related to the musculoskeletal system, they afflict many different areas of the body, are located on different anatomical segments, and stem from two separate and distinct in-service incidents.  Moreover, the Board notes that evidence in the claims file indicates that the Veteran would be entitled to a TDIU based on his service-connected thoracic spine disability alone.  

As such, the Board finds that the law and regulations extant at the time of the decision were not correctly applied.  This error is undebatable, and of the sort which would have manifestly changed the outcome had it not been made, as the Veteran's service-connected disability of the thoracic spine alone renders him unemployable, and as he has additional service-connected disabilities which are anatomically distinct from his thoracic spine disorder and independently ratable at 60 percent or above.  Thus, there was CUE in the March 2006 rating decision which failed to award entitlement to SMC at the housebound rate.  Revision of the March 2006 decision is therefore warranted.  





	(CONTINUED ON NEXT PAGE)



ORDER

The motion to revise or reverse the Board's June 2008 decision, denying the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for service connection for residuals of shrapnel fragment lodged in T5 involving Muscle Groups (MG) XX and XXIII, on the basis of clear and unmistakable error, is denied.

The motion to revise or reverse the Board's June 2008 decision, denying the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for a 40 percent disability rating for residuals of shrapnel fragment lodged in T5 involving MG XX and XXIII, is denied.

The motion to revise the March 2006 rating decision which did not award entitlement to SMC at the housebound rate is granted; an award of entitlement to SMC is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


